FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Report of Foreign Private Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August 2007 Commission File Number 333-114196 AXTEL, S.A.B. DE C.V. (Translation of Registrant’s name into English) Blvd. Gustavo Diaz Ordaz 3.33 No. L-1 Col. Unidad San Pedro San Pedro Garza Garcia, N.L. Mexico, CP66215 (52)(81)8114-0000 (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form20-F or Form40-F. Form 20-F XForm 40-F Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Note: RegulationS-T Rule101(b)(1) only permits the submission in paper of a Form6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Note: RegulationS-T Rule101(b)(7) only permits the submission in paper of a Form6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): TABLE OF CONTENTS Exhibits 99.1 NOTICE CALLING FOR AN EXTRAORDINARY SHAREHOLDERS' MEETING OF AXTEL, S.A.B. DE C.V. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 3, 2007 Axtel, S.A.B. de C.V. By:/s/ Patricio Jimenez Barrera Patricio Jimenez Barrera Chief Financial Officer
